Eichardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads as follows:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked I.E.T. by Examiner Ivan E. Taborsky on the invoice covered by the protest enumerated above, assessed with duty at the rate of 4 per centum ad valorem under the provisions of Paragraph 1555, Tariff Act of 1930, as modified, consists of tantalite-columbite slags, the same in all material respects as the merchandise the subject of Union Carbide Corporation, et al., v. United States, C.D. 2565, and therein held to be free of duty under the provisions of Paragraph 1664 of the Act aforesaid.
IT IS FUETHEE STIPULATED AND AGEEED that the record in C.D. 2565 be received in evidence herein and that the protest be submitted on this stipulation, the protest being limited to the items marked with the letter “A” as aforesaid.
Accepting this stipulation as evidence of the facts, and upon the authority of the case cited therein, we hold that the claim in the protest that the item of merchandise marked “A” and initialed I.E.T. by Examiner Ivan E. Taborsky on the invoice covered by said protest is free of duty under the provisions of paragraph 1664 of the Tariff Act of 1930 is sustained. As to all other claims and merchandise, the protest is overruled.
Judgment will be entered accordingly.